United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
DEPARTMENT OF THE ARMY, ABERDEEN
PROVING GROUND, Aberdeen, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0273
Issued: July 15, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 18, 2020 appellant filed a timely appeal from a November 5, 2020 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has
elapsed from OWCP’s last merit decision, dated June 4, 2020, to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the November 5, 2020 decision, appellant submitted additional evidence to
OWCP. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence
in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be
considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from
reviewing this additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On September 23, 2019 appellant, then a 59-year-old occupational safety and health
specialist, filed an occupational disease claim (Form CA-2) alleging that he was exposed to
cigarette smoke and nicotine due to factors of his federal employment. He noted that he first
became aware of his condition on January 4, 2010 and first realized its relationship to his federal
employment on July 10, 2018. Appellant stopped work on September 23, 2019.
In a development letter dated October 8, 2019, OWCP informed appellant that the evidence
of record was insufficient to establish his claim. It advised him of the type of factual and medical
evidence needed and provided a questionnaire for his completion. In a separate development letter
of even date, OWCP requested that the employing establishment provide additional information,
including comments from a knowledgeable supervisor and an explanation of what potentially
harmful substances appellant had been exposed to. It afforded both parties 30 days to submit the
necessary evidence.
OWCP subsequently received a September 23, 2019 report from Dr. Bhagya Pallerla, a
Board-certified family practitioner, who noted that appellant complained of itchiness, watery eyes,
swollen lips, runny nose, tingling, and numbness due to allergic reaction to nicotine from his
supervisor’s smoking. Dr. Pallerla provided physical examination findings and diagnosed allergy.
She recommended that appellant visit an allergy specialist for testing.
In an October 10, 2019 patient care plan, Dr. Stefan Eltgroth, a Board-certified internist,
referred appellant to an allergist.
By decision dated November 19, 2019, OWCP denied appellant’s claim, finding that the
medical evidence of record was insufficient to establish causal relationship between his diagnosed
condition and the accepted factors of his federal employment.
In an unsigned, undated request form received by OWCP on January 10, 2020, appellant
requested reconsideration. He submitted e-mails, dated September 17 through December 18,
2019, which showed that appellant reported his condition to S.O., his supervisor, and alleged that
he experienced an allergic reaction when handling a thumb drive and paperwork that S.O. had
previously touched.
In a letter dated March 3, 2020, OWCP informed appellant that his reconsideration request
was not signed or dated and; therefore, no further action would be taken on his letter.
On March 13, 2020 appellant requested reconsideration. He asserted that S.O.’s smoking
caused his allergic reaction due to exposure to nicotine and secondhand smoke on a regular, daily
basis. Appellant noted that he informed S.O. of his allergy to nicotine and secondhand smoke in
July 2018. He alleged that S.O. ignored his concerns and frequently gave him documents that
were exposed to smoke. Appellant further indicated that S.O. exposed him to nicotine by regularly
touching his personal items and coughing without covering his mouth. He noted that he sought
treatment, but was informed that the allergy clinic did not have a test for nicotine allergies.
By decision dated June 4, 2020, OWCP denied modification of the November 19, 2019
decision.

2

On July 13, 2020 appellant requested reconsideration.
By decision dated November 5, 2020, OWCP denied appellant’s request for
reconsideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT
Section 8128 (a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation, at any time, on his or her own motion or on application.3
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.4
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.5 If it chooses to grant reconsideration, it reopens
and reviews the case on its merits.6 If the request is timely, but fails to meet at least one of the
requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.7
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
Appellant’s request for reconsideration did not establish that OWCP erroneously applied
or interpreted a specific point of law, or advance a relevant legal argument not previously
considered by OWCP. Consequently, the Board finds that he is not entitled to a review of the
merits of his claim based on either the first or second requirement under 20 C.F.R. § 10.606(b)(3).8

3

5 U.S.C. § 8128(a); see J.T., Docket No. 19-1829 (issued August 21, 2020); W.C., 59 ECAB 372 (2008).

4

20 C.F.R. § 10.606(b)(3); see J.V., Docket No. 19-0990 (issued August 26, 2020); C.N., Docket No. 08-1569
(issued December 9, 2008).
5

Id. at § 10.607(a); see M.M., Docket No. 20-0523 (issued August 25, 2020).

6

Id. at § 10.608(a); see M.M., Docket No. 20-0574 (issued August 19, 2020); M.S., 59 ECAB 231 (2007).

7

Id. at § 10.608(b); see J.V., supra note 4; E.R., Docket No. 09-1655 (issued March 18, 2010).

8

Supra note 4.

3

Furthermore, appellant did not submit any new evidence with his request for
reconsideration. Accordingly, he was not entitled to a review of the merits of his claim based on
the third above-noted requirement under 20 C.F.R. § 10.606(b)(3).9
The Board, therefore, finds that OWCP properly determined that appellant was not entitled
to further review of the merits of his claim pursuant to any of the three requirements under
20 C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.10
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the November 5, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 15, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

Id.; P.W., Docket No. 20-0380 (issued November 23, 2020); M.O., Docket No. 19-1677 (issued February 25,
2020); C.B., Docket No. 18-1108 (issued January 22, 2019).
10
D.M., Docket No. 18-1003 (July 16, 2020); Susan A. Filkins, 57 ECAB 630 (2006) (when an application for
reconsideration does not meet at least one of the three requirements enumerated under section 10.606(b), OWCP will
deny the application for reconsideration without reopening the case for a review on the merits).

4

